Citation Nr: 1126773	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a right knee condition.

2.  Entitlement to an increased disability rating in excess of 10 percent for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for both the Veteran's right and left knee disabilities.  The Board notes that, while the Veteran filed his claim with the RO in Montgomery, Alabama, the rating decision was issued by the St. Petersburg, Florida RO.  Thereafter, the Veteran was sent a May 2008 statement of the case by the RO in Montgomery, Alabama.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims for an increased disability rating in excess of 10 percent for right and left knee disabilities.

At the March 2011 Video Conference Hearing, the Veteran stated that his right and left knee conditions had worsened.  Specifically, he stated that he had severe pain, instability, and swelling.  The Veteran also reported that his knee pain caused him to miss work, and prevented him from participating in social activities.  Furthermore, the Veteran reported that he was prescribed medication for his knee pain, and currently wore braces on both of his knees.  The most recent VA examination was conducted in March 2007, which is too remote in time to address the current severity of the Veteran's service-connected right and left knee conditions.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right and left knee conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran stated at the March 2011 Video Conference Hearing that he was currently receiving treatment for his right and left knee disabilities at the VA and by a private physician, Dr. Walcott.  However, the previously stated medical records associated with the Veteran's right and left knee disabilities have yet been associated with the claims folder.  Because it appears that these outstanding VA and private medical records may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED to the AMC for the following action:

1) The AMC should obtain any available outstanding VA treatment records.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his left and right knee conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing development has been performed, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his right and left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's right and left knee disabilities.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right and left knees and, if so, whether those symptoms are slight, moderate, or severe.  

Additionally, the examiner should also be asked to determine whether the right and left knees exhibit weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 
 
The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


